Title: To Alexander Hamilton from James Bruff, 27 June 1799
From: Bruff, James
To: Hamilton, Alexander


          
            Sir.
            Baltimore June 27. 1799.
          
          Enclosed is a return of recruits—their inlistments & receipts for bounty will be forwarded with my next—
          I am embarrassed at times to make up a court martial, my limits being that of the city; was I to interfer with the officers at the Fort, Captain Morris might demur: however, he has tried & punished one offender at my request.
          If allowed to conjecture from the part made public, what the full arrangement of the Artillerists along the sea coast may be—Posts will not be assigned at pleasure; but agreeable to relative Rank in battalion: this presumed, Captain Blackburn will be on the right of Major Ford’s command—or battalion, myself on the left, Captain Morris on the right of the centre, Captn. Massey of the left of the centre, and Major Ford in some central position commanding the whole. This I think so perfectly fair & systematical that no officer (with or without patronage) dare complain—and jealousies about favouritism; sometimes badly placed, often ruinous to merit, and always destructive to emulation in an army wou’d be done away. You will, p’rhaps, pardon my intrusive observations on a dilicate subject before decided upon; when you recolect it is too late for discussion after a principal is established
          I am at a loss to conclude from what passed in our conversation about Major Rivardi and my going to Niagara in July; whether it was meant as an order—or a thing only contemplated; and beg leave to submit, if an Agent wou’d be justified in supplying transportation &c without something written to that effect: Or whether I shou’d be right in construing a conversation canvasing the propriety into an Order, and to act accordingly. If a court is still contemplated, permit me to mention Lieutenant Camble Smith (who lately acted as Judge Advocate here) as an excellent recorder, and that I have authority to say he has no objection to perform that duty at Niagara if ordered.
          I have no acknowledgement of the inlistments & vouchers forwarded the 27 May, for bounty paid recruits having arrived safe at yours or the accountant’s office. I don’t know of a Regimntal Pay master or head quarters—
          May I repeat that there is some risk in paying 3 Dollars for making each of my men a regimental Coat (the cloth being only furnished me) and the purchase of a light uniform undress & linen vests to be (at their request) stopped out of the last 4 dollars of their bounty & first 2 of their pay; and that this risk is in proportion as numbers increase & Muster & Pay is put off.
          If I had musick my progress in recruiting wou’d be greater—the only preference I have is the appearence of my men—the other parties have musick & frequently parade the streets—Captain Elliott still detains my drummer as a waiter—
          I am with due respect Your Obedient Servant
          
            J Bruff
          
          The Honble. Major Genl. Hamilton
        